Exhibit AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of December 31, 2008 by and between The Finish Line, Inc. (the “Company”) and Glenn S. Lyon (“Executive”). WHEREAS, Executive is currently employed by the Company and is a party to that certain Employment Agreement (the “Original Agreement”) between the Company and Executive dated October 30, 2006 (the “Effective Date”); and WHEREAS, the Company and Executive desire to amend and restate the Original Agreement as set forth herein; NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein and for other good and valuable consideration, the receipt of which is mutually acknowledged, the Company and Executive agree as follows: 1.Employment; Term. The Company hereby agrees to continue to employ Executive, and Executive hereby accepts such employment with the Company, in each case, on the terms and subject to the conditions hereinafter set forth. Subject to the provisions of Section 7 of this Agreement, Executive shall be employed by the Company for a four-year period commencing on the Effective Date and ending on the fourth anniversary of the Effective Date (as such period may be extended pursuant to the terms hereof, the “Employment Term”) on the terms and subject to the conditions set forth in this Agreement; provided, however, that commencing with the fourth anniversary of the Effective Date and on each anniversary thereafter (each an “Extension Date”), the Employment Term shall be automatically extended for an additional one-year period, unless the Company or Executive provides the other party hereto with written notice at least 180 days before the next Extension Date that the Employment Term shall not be so extended (“Non-Renewal Notice”). 2.Position. (a)While employed by the Company hereunder, Executive shall serve as the Company’s Chief Executive Officer. In such position, Executive shall have such duties and authority as shall be determined from time to time by the board of directors of the Company (the “Board”). (b)While employed by the Company hereunder, Executive will devote his full business time and best efforts to the performance of Executive’s duties hereunder and will not engage in any other business, profession or occupation for compensation or otherwise which would conflict or interfere with the rendition of such services to the Company either directly or indirectly, without the prior written consent of the Board. (c)Executive’s principal place of employment shall be at the Company’s corporate headquarters in Indianapolis, Indiana. 3.Base Salary. As compensation for services rendered to the Company, the Company shall initially pay Executive a base salary at the annual rate of $620,000. Executive shall be entitled to such increases in Executive’s base salary, if any, as may be determined from time to time in the sole discretion of the Board. Executive’s annual base salary, as in effect from time to time, is hereinafter referred to as the “Base Salary.” 4.Bonus. In addition to the Base Salary, the Executive shall be eligible to participate in such annual and long-term incentive bonus compensation programs or arrangements established from time to time for executives of the Company. 5.Employee Benefits.
